SUMMARY ORDER

Petitioner Quing Xia Li, a native and citizen of the People’s Republic of China, seeks review of a March 20, 2008 order of the BIA denying her motion to reopen. In re Quing Xia L% No. A077 341 632 (B.I.A. Mar. 20, 2008). We assume the parties’ familiarity with the underlying facts and procedural history in this case.
We review the BIA’s denial of a motion to reopen for abuse of discretion. Ali v. Gonzales, 448 F.3d 515, 517 (2d Cir.2006). Where the BIA considers relevant evidence of country conditions in evaluating a motion to reopen, we review the BIA’s factual findings under the substantial evidence standard. See Jian Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d Cir.2008). We find that the BIA did not err in denying Li’s untimely motion to reopen.
Li argues that the BIA erred in concluding that she failed to demonstrate material changed country conditions or her prima facie eligibility for relief. However, this argument fails where we have previously reviewed the BIA’s consideration of similar evidence in the context of an untimely motion to reopen and have found no error in its conclusion that such evidence was insufficient to establish material changed country conditions or a reasonable possibility of persecution. See id. (noting that “[w]e do not ourselves attempt to resolve conflicts in record evidence, a task largely within the discretion of the agency”); see also Wei Guang Wang v. BIA, 437 F.3d 270, 275 (2d Cir.2006) (noting that while the BIA must consider evidence such as “the oft-cited Aird affidavit, which [it] is asked to consider time and again[,] ... it may do so in summary fashion without a reviewing court presuming that it has abused its discretion”). Moreover, although the agency may err in rejecting a document solely based on the alien’s failure to properly authenticate the document pursuant to 8 C.F.R. § 287.6, see Cao He Lin v. U.S. Dep’t of Justice, 428 F.3d 391, 403 (2d Cir.2005), contrary to Li’s argument, the BIA did not err in finding that the unauthenticated village notice that she submitted did not demonstrate material changed country conditions where the notice did not indicate that she would face persecution on account of her purported violation of the family planning policy or her alleged practice of Falun Gong in the United States. See Jian Hui Shao, 546 F.3d at 172 (finding no error in the BIA’s determination that evidence referencing the family planning policy’s mandatory sterilization requirement does not indicate that such sterilization will be performed by force).
For the foregoing reasons, the petition for review is DENIED. As we have completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DISMISSED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(b).